Exhibit 10.3

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT (as it may from time to time
be amended and including all exhibits referenced herein, this “Agreement”),
dated as of October 20, 2020, is entered into by and between Sarissa Capital
Acquisition Corp., a Cayman Islands exempted company (the “Company”) and Sarissa
Capital Acquisition Sponsor LLC, a Delaware limited liability company (the
“Purchaser”). Terms used but not otherwise defined in this Agreement shall have
the meaning assigned to such terms in the Registration Statement (as defined
below).

WHEREAS, the Company intends to consummate an initial public offering (the
“Public Offering”) of the Company’s units (the “Units”), each unit consisting of
one Class A ordinary share of the Company, par value $0.0001 per share (each, a
“Share”), and one-third of one redeemable warrant, each whole warrant entitling
the holder to purchase one Share at an exercise price of $11.50 per Share, as
set forth in the Company’s Registration Statement on Form S-1 (the “Registration
Statement”), filed with the U.S. Securities and Exchange Commission (the “SEC”),
File Number 333-249171, under the Securities Act of 1933, as amended (the
“Securities Act”).

WHEREAS, the Purchaser has agreed to purchase from the Company an aggregate of
3,083,333 warrants (and up to 262,500 additional warrants if the underwriters in
the Public Offering exercise their over-allotment option to purchase additional
Units as part of the Public Offering in full) (the “Private Placement
Warrants”), each Private Placement Warrant entitling the holder to purchase one
Share at a price of $11.50 per Share;

WHEREAS, concurrently with the execution of this Agreement, the Company is
entering into that certain Private Placement Warrants Purchase Agreement, dated
as of the date hereof, with Cantor Fitzgerald & Co. (“Representative”), the
representative of the underwriters in the Public Offering (the “Underwriter
Warrants Purchase Agreement”), pursuant to which the Representative has agreed
to purchase an aggregate of 583,333 warrants (or up to 87,500 additional
warrants if the underwriters exercise their over-allotment option to purchase
additional Units in full) (the “Underwriter Warrants”).

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

AGREEMENT

Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

A. Authorization of the Private Placement Warrants. The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.



--------------------------------------------------------------------------------

B. Purchase and Sale of the Private Placement Warrants.

(i) On the date of the consummation of the Public Offering (the “IPO Closing
Date”), the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, 3,083,333 Private Placement Warrants at a price
of $1.50 per Private Placement Warrant for an aggregate purchase price of
$4,624,999.50 (the “Purchase Price”). The Purchaser shall pay the Purchase Price
by wire transfer of immediately available funds or by such other method as may
be reasonably acceptable to the Company, to the trust account (the “Trust
Account”) maintained by Continental Stock Transfer & Trust Company, acting as
trustee, on the IPO Closing Date.

(ii) In the event that the over-allotment option is exercised in full or in
part, the Purchaser shall purchase from the Company, up to an additional 262,500
Private Placement Warrants (the “Additional Private Placement Warrants”), in the
same proportion as the amount of the over-allotment option that is exercised,
and simultaneously with such purchase of Additional Private Placement Warrants,
as payment in full for the Additional Private Placement Warrants being purchased
hereunder, on the closing of all or any portion of the over-allotment option,
the Purchaser shall pay $1.50 per Additional Private Placement Warrant up to an
aggregate amount of $393,750 by wire transfer of immediately available funds or
by such other method as may be reasonably acceptable to the Company to the Trust
Account.

(iii) The closing of the purchase and sale of the Private Placement Warrants
shall take place simultaneously with the closing of the Public Offering (the
“Initial Closing Date”). The closing of the purchase and sale of the Additional
Private Placement Warrants, if applicable, shall take place simultaneously with
the closing of all or any portion of the over-allotment option (such closing
date, together with the Initial Closing Date, the “Closing Dates” and each, a
“Closing Date”). The closing of the purchase and sale of each of the Private
Placement Warrants and the Additional Private Placement Warrants shall take
place at the office of Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New
York, New York, 10019, or such other place as may be agreed upon by the parties
hereto.

C. Terms of the Private Placement Warrants.

(i) The Private Placement Warrants are substantially identical to the warrants
to be offered in the Public Offering except that (a) the Private Placement
Warrants (including the underlying Shares issuable upon exercise of the Private
Placement Warrants) will not, except in limited circumstances, be transferable,
assignable or salable until thirty (30) days after the completion of the
Company’s initial business combination (the “Business Combination”) so long as
they are held by the Purchaser or its permitted transferees, and (b) the Private
Placement Warrants are being purchased pursuant to an exemption from the
registration requirements of the Securities Act and will become freely tradable
only after the expiration of the lockup described above in clause (a), and they
are registered pursuant to the Registration and Shareholder Rights Agreement (as
defined below) or an exemption from registration is available, and the
restrictions described above in clauses (a) and (b) have expired.

 

- 2 -



--------------------------------------------------------------------------------

(ii) Each Private Placement Warrant shall have its terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering, substantially in the form attached hereto as Exhibit A
(each, a “Warrant Agreement”).

(iii) At or prior to the time of the Initial Closing Date, the Company and the
Purchaser shall enter into a registration and shareholder rights agreement
substantially in the form attached hereto as Exhibit B (the “Registration and
Shareholder Rights Agreement”) pursuant to which the Company will grant certain
registration rights to the Purchaser relating to the Private Placement Warrants
and the Shares underlying the Private Placement Warrants.

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:

A. Incorporation and Corporate Power. The Company is an exempted company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

B. Authorization; No Breach.

(i) The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized by the Company as of the Closing
Dates. This Agreement constitutes a valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law). Upon
issuance in accordance with, and payment pursuant to, the terms of the Warrant
Agreement and this Agreement, the Private Placement Warrants will constitute
valid and binding obligations of the Company, enforceable in accordance with
their terms as of the Closing Dates.

(ii) The execution and delivery by the Company of this Agreement and the Private
Placement Warrants, the issuance and sale of the Private Placement Warrants, the
issuance of the Shares upon exercise of the Private Placement Warrants and the
fulfillment of, and compliance with, the respective terms hereof and thereof by
the Company, do not and will not as of each Closing Date (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s shares or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the amended and
restated memorandum and articles of association of the Company (in effect on the
date hereof or as may be amended prior to completion of the contemplated Public
Offering) (the “Memorandum and Articles of Association”), or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
filings required after the date hereof under federal or state securities laws.

 

- 3 -



--------------------------------------------------------------------------------

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, and upon registration in the
Company’s register of members, the Private Placement Warrants and the Shares
issuable upon exercise of the Private Placement Warrants will be duly and
validly issued, fully paid and nonassessable. On the date of issuance of the
Private Placement Warrants, the Shares issuable upon exercise of the Private
Placement Warrants shall have been reserved for issuance. Upon issuance in
accordance with, and payment pursuant to, the terms hereof, the Warrant
Agreement and the Memorandum and Articles of Association, and upon registration
in the Company’s register of members, the Purchaser will have good title to the
Private Placement Warrants purchased by it and the Shares issuable upon exercise
of such Private Placement Warrants, free and clear of all liens, claims and
encumbrances of any kind, other than (i) transfer restrictions hereunder and
under the other agreements contemplated hereby, (ii) transfer restrictions under
federal and state securities laws, and (iii) liens, claims or encumbrances
imposed due to the actions of the Purchaser.

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive each
Closing Date) that:

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

B. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Purchaser of the transactions contemplated hereby do not
violate, conflict with or constitute a default under (i) the Purchaser’s
organizational documents, (ii) any agreement or instrument to which the
Purchaser is a party or (iii) any law, statute, rule or regulation to which the
Purchaser is subject, or any agreement, order, judgment or decree to which the
Purchaser is subject, except as would not be material to the Purchaser’s
performance of its obligations hereunder.

C. Investment Representations.

(i) The Purchaser is acquiring its Private Placement Warrants and, upon exercise
of such Private Placement Warrants, the Shares issuable upon such exercise
(collectively, the “Securities”), for its own account, for investment purposes
only and not with a view towards, or for resale in connection with, any public
sale or distribution thereof.

(ii) The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D under the Securities Act.

 

- 4 -



--------------------------------------------------------------------------------

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D under the Securities Act.

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(1) subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration and
Shareholder Rights Agreement, neither the Company nor any other person is under
any obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. In this regard, the Purchaser understands that the SEC has taken the
position that promoters or affiliates of a blank check company and its
transferees, both before and after an initial Business Combination, are deemed
to be “underwriters” under the Securities Act when reselling the securities of a
blank check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.
While the Purchaser understands that Rule 144 is not available for the resale of
securities initially issued by shell companies (other than business combination
related shell companies) or issuers that have been at any time previously a
shell company, the Purchaser understands that Rule 144 includes an exception to
this prohibition if the following conditions are met: (i) the issuer of the
securities that was formerly a shell company has ceased to be a shell company;
(ii) the issuer of the securities is subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); (iii) the issuer of the securities has filed all Exchange Act
reports and material required to be filed, as applicable, during the preceding
twelve (12) months (or such shorter period that the issuer was required to file
such reports and materials), other than Form 8-K reports; and (iv) at least one
(1) year has elapsed from the time that the issuer filed current Form 10 type
information with the SEC reflecting its status as an entity that is not a shell
company.

 

- 5 -



--------------------------------------------------------------------------------

(viii) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time.

(ix) The Purchaser understands that the Shares issuable upon exercise of the
Private Placement Warrants, if transferred pursuant to Section 6(B) prior to the
end of the lock-up period, shall bear the following legend and appropriate “stop
transfer restrictions”:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL, IS
AVAILABLE.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PROVISIONS
AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF
DURING THE TERM OF THE LOCKUP.”

(x) The Purchaser understands that the Private Placement Warrants shall bear the
legend substantially in the form set forth in the Warrant Agreement.

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

- 6 -



--------------------------------------------------------------------------------

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

D. Warrant Agreement and Registration and Shareholder Rights Agreement. The
Company shall have entered into the Warrant Agreement and the Registration and
Shareholder Rights Agreement.

E. Corporate Consents. The Company shall have obtained the consent of its board
of directors authorizing the execution, delivery and performance of this
Agreement and the Warrant Agreement and the issuance and sale of the Private
Placement Warrants hereunder.

F. Purchase of Underwriter Warrants. The consummation of the applicable purchase
of the Underwriter Warrants pursuant to the Underwriter Warrants Purchase
Agreement shall occur simultaneously with the consummation of the purchase
hereunder.

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

C. Corporate Consents. The Company shall have obtained the consent of its board
of directors authorizing the execution, delivery and performance of this
Agreement and the Warrant Agreement and the issuance and sale of the Private
Placement Warrants hereunder.

D. Purchase of Underwriter Warrants. The consummation of the applicable purchase
of the Underwriter Warrants pursuant to the Underwriter Warrants Purchase
Agreement shall occur simultaneously with the consummation of the purchase
hereunder.

E. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

F. Warrant Agreement and Registration and Shareholder Rights Agreement. The
Company shall have entered into the Warrant Agreement and the Registration and
Shareholder Rights Agreement.

 

- 7 -



--------------------------------------------------------------------------------

Section 6. Terms of the Private Placement Warrants.

A. Business Combination Obligations. The Purchaser hereby agrees that if the
Company seeks shareholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, it shall (i) vote any
ordinary shares of the Company owned by it in favor of such proposed Business
Combination and (ii) not redeem any ordinary shares of the Company owned by it
in connection with such shareholder approval. If the Company engages in a tender
offer in connection with any proposed Business Combination, the Purchaser agrees
that it will not seek to sell its ordinary shares of the Company to the Company
in connection with such tender offer. The Purchaser shall not engage in any
short sales with respect to the ordinary shares of the Company owned by it prior
to the consummation of the initial Business Combination or for the duration of
the lock-up periods set forth in this Section 6.

B. Lock-Up Period. The Purchaser agrees that it will not Transfer any Private
Placement Warrants (or ordinary shares of the Company issued or issuable upon
the exercise of the Private Placement Warrants) until 30 days after the
completion of a Business Combination; provided, however, that Transfers of such
securities are permitted (a) to the Company’s or Purchaser’s officers or
directors, any affiliates or family members of any of the Company’s or
Purchaser’s officers or directors, any members or partners of the Purchaser or
any of their respective affiliates or employees of such affiliates; (b) in the
case of an individual, by gift to a member of such individual’s immediate family
or to a trust, the beneficiary of which is a member of such individual’s
immediate family, an affiliate of such individual or to a charitable
organization; (c) in the case of an individual, by virtue of laws of descent and
distribution upon death of such individual; (d) in the case of an individual,
pursuant to a qualified domestic relations order; (e) by private sales or
transfers made in connection with any forward purchase agreement or similar
arrangement or in connection with the consummation of an initial Business
Combination at prices no greater than the price at which the shares or warrants
were originally purchased; (f) by virtue of the Purchaser’s organizational
documents upon liquidation or dissolution of the Purchaser; (g) to the Company
for no value for cancellation in connection with the consummation of an initial
Business Combination; (h) in the event of the Company’s liquidation prior to the
completion of an initial Business Combination; or (i) in the event of the
Company’s completion of a liquidation, merger, share exchange or other similar
transaction which results in all of its public shareholders having the right to
exchange their Class A ordinary shares for cash, securities or other property
subsequent to its completion of an initial Business Combination; provided,
however, that in the case of clauses (a) through (f), these permitted
transferees must enter into a written agreement with the Company agreeing to be
bound by the transfer restrictions herein and the other restrictions contained
in this Agreement and by the same agreements entered into by the Purchaser with
respect to such securities.

Section 7. Termination. This Agreement may be terminated at any time after
March 31, 2021 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

 

- 8 -



--------------------------------------------------------------------------------

Section 8. Miscellaneous.

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to its affiliates
(including, without limitation, one or more of its members). Any transfer or
assignment made other than as provided in this Section 8(A) shall be null and
void.

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which needs to contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement. Signatures to this Agreement transmitted via facsimile or e-mail
in a “pdf” format data file shall be valid and effective to bind the party so
signing with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

E. Governing Law; Waiver of Jury Trial. This Agreement shall be deemed to be a
contract made under the laws of the State of Delaware and for all purposes shall
be construed in accordance with the internal laws of the State of Delaware,
without giving effect to conflicts of law principles that would result in the
application of the laws of another jurisdiction. All actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
Delaware federal court; provided, however, that if such federal court does not
have jurisdiction over such action, such action shall be heard and determined
exclusively in any Delaware state court. The parties hereby irrevocably waive,
and agree not to assert by way of motion, defense, or otherwise, in any action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that the Action is brought in an inconvenient forum, that
the venue of the action is improper, or that this Agreement or the transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts. Each of the parties hereto hereby waives to the fullest
extent permitted by applicable law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement or the transactions contemplated by this
Agreement.

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

- 9 -



--------------------------------------------------------------------------------

G. Waiver of Claims Against Trust Account. The Purchaser agrees not to seek
recourse against the Trust Account for any reason whatsoever in connection with
its purchase of the Warrants or any claim that may arise now or in the future,
provided that nothing herein shall preclude the Purchaser from making any claim
or seeking recourse against the Company’s funds held outside of the Trust
Account.

[Signature page follows]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

COMPANY: SARISSA CAPITAL ACQUISITION CORP. By:  

/s/ Patrice Bonfiglio

Name:   Patrice Bonfiglio Title:   Chief Financial Officer PURCHASER: SARISSA
CAPITAL ACQUISITION SPONSOR LLC By:  

/s/ Eric Vincent

Name:   Eric Vincent Title:   President

[Signature Page to Private Placement Warrants Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Warrant Agreement

See attached.



--------------------------------------------------------------------------------

EXHIBIT B

Registration and Shareholder Rights Agreement

See attached.